Order entered February 5, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01751-CV

             UNIVERSITY GENERAL HOSPITAL, L.P., ET AL., Appellants

                                             V.

          REED MIGRAINE CENTERS OF TEXAS, PLLC, ET AL., Appellees

                     On Appeal from the County Court at Law No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. CC-13-02875-A

                                         ORDER
       We GRANT appellees’ February 3, 2014 unopposed motion for extension of time to file

response and ORDER the response be filed no later than February 7, 2014




                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE